DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/07/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 2, 3, 13, and 14 as set forth in the Non-Final Rejection filed 01/13/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 4-6 under 35 U.S.C. 103 as being unpatentable over Iwasaki (WO 2011/132697 A1) in view of Bertram et al. (US 2006/0170331 A1) as set forth in the Non-Final Rejection filed 01/13/21 is overcome by the cancellation of the claims.

5.	The rejection of Claims 1-3, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Iwasaki (WO 2011/132697 A1) in view of Bertram et al. (US 2006/0170331 A1) as set forth in the Non-Final Rejection filed 01/13/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 15-17 under 35 U.S.C. 103 as being unpatentable over Iwasaki (WO 2011/132697 A1) in view of Bertram et al. (US 2006/0170331 A1) and overcome by the cancellation of the claims.

7.	The rejection of Claims 12-14 and 20 under 35 U.S.C. 103 as being unpatentable over Iwasaki (WO 2011/132697 A1) in view of Bertram et al. (US 2006/0170331 A1) and Hwang et al. (US 2007/0231503 A1) as set forth in the Non-Final Rejection filed 01/13/21 is overcome by the Applicant’s amendments.

Examiner’s Note
8.	The Office has relied upon national phase publication US 2013/0092906 A1 as the English equivalent of WIPO publication WO 2011/132697 A1 (herein referred to as “Iwasaki”).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (WO 2011/132697 A1) in view of Allen et al. (US 2004/0054095 A1) and Bertram et al. (US 2006/0170331 A1).
	Iwasaki discloses the following organic electroluminescent (EL) device (light-emitting diode):

    PNG
    media_image1.png
    380
    774
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (11), anode (12), functional layer (13), light-emitting layer (14), and cathode (17); the functional layer is a hole-transporting layer (interposed between the light-emitting layer and a further hole-injecting layer) ([0019], [0021]).  Additional layers may exist including electron-transporting and electron-injecting layers interposed between the light-emitting layer and the cathode ([0031], [0035]).  The light-emitting layer comprises organic or inorganic EL material, in which any well-known materials can be used ([0084], [0097]); the former includes polymers ([0086]).  Iwasaki discloses that the functional layer comprises an organic compound (host) and an ionic liquid (organic compound) ([0050]); the ionic liquid comprises a cation and anion such as 3-methyl-1-octylimidazolium bis(trifluoromethylsulfonyl)imide (among others) ([0052]-

    PNG
    media_image2.png
    326
    382
    media_image2.png
    Greyscale

and 1-ethyl-3-methylimidazolium hexafluorophosphate in a 90:10 ratio ([0122], [0125], [0131]-[0133]).  However, Iwasaki does not explicitly disclose 1) an organic compound fully reading on the limitations of Formula 1 as recited by the Applicant (in regards to the nature of R3-4), 2) a host represented by any one of Applicant’s Formulae 4 and 5, nor 3) the presence of inorganic luminescent particles.  
Regarding point 1, it would have been obvious to substitute 3-methyl-1-octylimidazolium bis(trifluoromethylsulfonyl)imide (such that R1-2 = unsubstituted C3 or C6 alkyl group and R3-4 = substituted sulfonyl group of Applicant’s Formula 1; corresponds to HT01 as recited by the Applicant in Claim 3) for 1-ethyl-3-methylimidazolium hexafluorophosphate in the functional layer of the organic EL device 
Regarding point 2, Allen et al. discloses a polymer comprising the following repeat unit:

    PNG
    media_image3.png
    118
    188
    media_image3.png
    Greyscale

([0053]) where Y1 = N ([0055]); examples of such repeating unit include the following:

    PNG
    media_image4.png
    138
    236
    media_image4.png
    Greyscale

([0262]) such that n = integer or 1 or more, a = 1, and R11 = unsubstituted C1 linear alkyl group (methyl) of Applicant’s Formula 4.  Allen et al. discloses its inventive compounds as charge-transporting materials that are useful in organic EL devices (Abstract; [0065]-[0066]).  It would have been obvious to substitute the above compound as disclosed by Allen et al. for the polymer in the functional layer composition of the organic EL device as disclosed by Iwasaki.  The motivation is provided by Allen et al., which discloses its inventive compounds as useful charge-transporting (i.e., hole-transporting) materials for 
	Regarding point 3, Bertram et al. discloses an organic device comprising an optical (light-emitting layer) utilizing (inorganic) quantum dot particles for light emission, resulting in increased stability and improved efficiency and brightness (Abstract; [0007], [0020], [0025], [0026]).  It would have been obvious to incorporate the inorganic quantum dot particles as disclosed by Bertram et al. to the light-emitting layer of the organic EL device as disclosed by Iwasaki in view of Allen et al.  The motivation is provided by the disclosure of Bertram et al. which teaches that the use of such particles for light emission in an organic EL device leads to increased stability and improved efficiency and brightness.

12.	Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (WO 2011/132697 A1) in view of Allen et al. (US 2004/0054095 A1) and Bertram et al. (US 2006/0170331 A1) as applied above and in further view of Hwang et al. (US 2007/0231503 A1).
	Iwasaki in view of Allen et al. and Bertram et al. discloses the light-emitting diode of Claim 1 as shown above.  Iwasaki discloses applications for its light-emitting diode (an organic electroluminescent (EL) device) including its utilization for a display device ([0118]).  However, Iwasaki in view of Allen et al. and Bertram et al. does not explicitly disclose a thin film transistor between the substrate and the light-emitting diode.	
	Hwang et al. discloses an organic EL device comprising a first electrode (anode) on top of a substrate (Fig. 1); a display device is constructed comprising the organic EL .

Allowable Subject Matter
13.	Claims 21 and 22 are allowed.
	The closest prior art is provided by Iwasaki (WO 2011/132697 A1), which discloses the following organic electroluminescent (EL) device (light-emitting diode):

    PNG
    media_image1.png
    380
    774
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (11), anode (12), functional layer (13), light-emitting layer (14), and cathode (17); the functional layer is a hole-transporting layer (interposed between the light-emitting layer and a further hole-injecting layer) ([0019], [0021]).  Additional layers may exist including electron-transporting and electron-injecting layers interposed between the light-emitting layer and the cathode ([0031], [0035]).  The light-emitting layer comprises organic or inorganic EL material, in which any well-known HT04 and HT05).

Response to Arguments
14.	Applicant’s arguments on pages 10-12 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAY YANG/Primary Examiner, Art Unit 1786